IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 43 MAL 2017
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
DALLAS R. VAVRA,                          :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 12th day of June, 2017, the Petition for Allowance of Appeal and

Application for Appointment of Counsel are DENIED.